Title: From Thomas Jefferson to John Harvie, Jr., 22 February 1796
From: Jefferson, Thomas
To: Harvie, John, Jr.



Dear Sir
Monticello Feb. 22. 1796.

I have been longer than I ought to have been without taking up the subject of our lands, but so it is that every day there is something which must be done and shoving off that which will bear delay. I expected when I came home to be quite at my leisure. On the contrary I never was so hard run with business. In looking over the papers which had been left here when I went to Europe, I have found a treasurer’s receipt for the composition money of those lands dated in 1781. which appears  to have been presented to you to obtain a warrant for surveying the land, and your advice is noted at the bottom to have the lands surveyed first, then to present the survey and receipt to the Auditors for their certificate after which the patent would issue from your office. All this I have no doubt you have forgotten, but still, as being previous to your purchase of the same lands, it removes all objection of want of notice, had there been room for such an objection. However I will make you a proposition which may perhaps save us further trouble. I am told you wish to buy my lands at Pouncey’s hill. I am at this moment under a situation which makes me willing to sell that, and the tract in contest between us, to which I am as confident in my right as in that to the house I live in. A judgment went during the last year against Mr. Wayles’s executors, as security for the late Richd. Randolph, my proportion of which is between 7. and 800.£. We are indulged with a little time to raise it, and my other resources having been previously engaged I am now on the ways and means of providing for this sum. I can give you your own time for paying the purchase money, because I can command the money if I will say when it shall be repaid, which the possession of your bond, without parting with it, would enable me to do. I have lately been over the land at Pouncey’s and find it very far superior to what I had any idea of. It lies on the ridge between Pouncey’s and Carrol’s creeks, and is as level through the whole as the lands from the Tuckahoe house to the public road. The soil is gray, and of a fine farming quality. The growth large pine with an undergrowth of hiccory and oak. Sharpe, Huckstept and other farmers of the neighborhood declare to me they would rather have it acre for acre for farming than the best red land at the Mountains. Besides the value of the soil, the timber on it is of capital value. My father bought it 40. years ago for it’s timber, but when he built at Shadwell he thought the trees had not yet got sufficient growth. It was the same case when I built here, so that it has escaped being plundered, and has now had 40. years more of growth. It is now in perfection, and such a growth of fine pine I think I never saw. There are very few acres on it which would not furnish 30. stocks, say 3000. f. of plank underreckoned. The lands are within a mile of the sawmill, and the timber of every acre would pay for it’s own cutting and leave more than double the price of the land in hand. There are 400. acres of it, and my price for that and the tract on the mountain is £700. paiable when it suits you. The quality of that on the mountain you know. I never saw it, but am assured it is fine tobacco land heavily timbered with locust. I certainly never expected to have offered another acre of land for sale. For of all things it is that of which I am the most tenacious. However at this moment, while I am devising the means of facing a securityship which had  not been prepared for, I am willing to part with these lands. If provision be otherwise made, as must be done within a few weeks, if these lands are not now sold, I speak with certainty that during my life they will never again be purchaseable, nor probably in the life which will follow mine. There never before was a moment in which I would have parted with them, and there never will be another. I will ask your answer if you please within a post or two, that I may in time make other provision. Should you not chuse to accede to my proposition, I will without delay send you the statement respecting the lands on the mountain, as you desired, that we may have it adjusted. I am with great esteem Dear Sir Your friend & servt

Th: Jefferson


  Plat of the land at Pouncey’s 

